397 U.S. 93 (1970)
UNITED STATES ET AL.
v.
GIFFORD-HILL-AMERICAN, INC., ET AL.
No. 515.
Supreme Court of United States.
Decided February 27, 1970
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Solicitor General Griswold and Assistant Attorney General McLaren for the United States et al.
Stanley E. Neely for Gifford-Hill-American, Inc., and Julian O. von Kalinowski for United Concrete Pipe Corp., respondents.
PER CURIAM.
Upon consideration of the suggestion of mootness filed by the Solicitor General, and upon an examination of the entire record, the judgment of the United States Court of Appeals for the Fifth Circuit is vacated and the case is remanded to that court with instructions to dismiss the mandamus proceedings as moot.